Exhibit 10.24

HEALTHWAYS, INC.

NON-QUALIFIED STOCK OPTION AGREEMENT

THIS STOCK OPTION AGREEMENT is made and entered into this «Day1st» day of
«Month», «Year», by and between HEALTHWAYS, INC., a Delaware corporation (the
"Corporation") including its subsidiary corporations, and «First_Name»
«Last_Name» (the "Colleague").

WHEREAS, the Corporation desires to afford the Colleague an opportunity to
purchase shares of Common Stock, $.001 par value per share ("Common Stock") of
the Corporation, in accordance with the provisions of Healthways 2007 Stock
Incentive Plan (the "Plan").

NOW, THEREFORE, In consideration of the mutual covenants set forth in this
Agreement and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:

1.       Grant of Option. Corporation hereby grants to Colleague the option (the
"Option"), exercisable in whole or in part to purchase «TotalShares_» shares of
the Corporation's Common Stock, for a price of $ «AmountPerShare» per share.

2.         Option Plan. This Option is granted as a non-qualified stock option
under the Plan, and is not intended to qualify as an incentive stock option, as
that term is used in Section 422 of the Internal Revenue Code of 1986, as
amended (the "Code"). This means that, at the time Colleague exercises all or
any portion of this Option, Colleague will have taxable income equal to any
positive difference between the market value of the Common Stock at the date of
the exercise and the option exercise price paid for the Common Stock under this
Option as shown in Section 1 of this Agreement.

The Colleague hereby acknowledges receipt of a copy of the Plan and agrees to be
bound by all the terms and provisions thereof, which are incorporated herein by
reference and made a part hereof. The terms of this Agreement are governed by
the terms of the Plan, and in the case of any inconsistency between the terms of
this Agreement and the terms of the Plan, the terms of the Plan shall govern.
Terms not otherwise defined herein shall have the meanings given them in the
Plan.

3.         Timing of Exercise. Colleague may exercise this Option with respect
to the percentage of shares set forth below from and after the dates specified
below:

 

Percentage Vested

 

 

Date of Vesting

 

 

Options Exercisable

100%

 

«MoDayYrPlus4»

 

«TotalShares_»

 

This Option will expire seven (7) years from the date of grant of this Option.

4.         Manner of Exercise. This Option shall be exercised by the Colleague
(or other party entitled to exercise the Option under Section 5 of this
Agreement) by delivering written notice to the Corporation stating the number of
shares of Common Stock to be purchased, the person or persons in whose name the
shares are to be registered and each such person's address

 

--------------------------------------------------------------------------------



and social security number. Such notice shall not be effective unless
accompanied by the full purchase price for all shares so purchased. The purchase
price shall be payable in cash, personal check (subject to collection), bank
draft or such other method as the Committee may determine from time to time. The
purchase price may also be paid by the tender of, by either actual delivery or
attestation, Common Stock acceptable to the Committee and valued at its Fair
Market Value on the date of exercise or through a combination of Common Stock
and cash. The purchase price shall be calculated as the number of shares to be
purchased times the option exercise price per share as shown in Section 1 of
this Agreement. The Corporation shall have the right to require the Colleague to
remit to the Corporation an amount sufficient to satisfy any federal, state and
local withholding tax requirements prior to the delivery of any certificate for
such shares, which may be paid as set forth in Section 5.6 of the Plan.

5.          Nontransferability of Option. This Option shall not be transferable
by the Colleague otherwise than by will or by the laws of descent and
distribution, and is exercisable during Colleague's lifetime only by the
Colleague. The terms of this Option shall be binding on the executors,
administrators, heirs and successors of the Colleague.

6.          Termination of Employment.

(a)       Termination by Death. If the Colleague's employment by the Corporation
terminates by reason of death, the shares subject to the Option granted
hereunder not previously exercisable and vested shall become fully exercisable
and vested upon the Colleague’s death, and this Option may thereafter be
exercised by the legal representative of the estate or by the legatee of the
Colleague under the will of the Colleague until the expiration of the stated
term of the Option.

(b)       Termination by Reason of Disability. If the Colleague's employment by
the Corporation terminates by reason of Disability, the shares subject to the
Option granted hereunder not previously exercisable and vested shall become
fully exercisable and vested upon the date of such termination of employment and
this Option may thereafter be exercised by the Colleague until the expiration of
the stated term of the Option..

(c)       Retirement. If the Colleague’s employment by the Corporation
terminates by reason of Retirement, as defined in the Plan, the shares subject
to the Option granted hereunder not previously exercisable and vested shall
continue vesting in accordance with Section 3 and, upon vesting, this Option may
be exercised until the expiration of the stated term of the Option.

(d)       Other Termination. If the Colleague's employment by the Corporation is
involuntarily terminated for any reason other than death, Disability, or
Retirement, or if the Colleague voluntarily terminates employment, this Option
shall thereupon terminate, except that this Option may be exercised by the
Colleague, to the extent otherwise then exercisable, for a period of three
months from the date of such termination of employment or the expiration of the
Option's term, whichever period is the shorter if the involuntary termination is
without Cause. If the Colleague’s employment by the Company is terminated for
Cause, this Option shall immediately terminate.

 

--------------------------------------------------------------------------------



7.         Restrictions on Purchase and Sale of Shares. The Corporation shall be
obligated to sell or issue shares pursuant to the exercise of this Option only
in the event that the shares are at that time effectively registered or
otherwise exempt from registration under the Securities Act of 1933, as amended
(“the 1933 Act”). In the event that the shares are not registered under the 1933
Act, the Colleague hereby agrees that, as a further condition to the exercise of
this Option, the Colleague (or his successor under Section 5 of this Agreement),
if the Corporation so requests, will execute an agreement in form satisfactory
to the Corporation in which the Colleague represents that he or she is
purchasing the shares for investment purposes, and not with a view to resale or
distribution. The Colleague further agrees that if the shares of Common Stock to
be issued upon the exercise of this Option are not subject to an effective
registration statement filed with the Securities and Exchange Commission
pursuant to the requirements of the 1933 Act, such shares shall bear an
appropriate restrictive legend.

8.         Adjustment. In the event of any merger, reorganization,
consolidation, recapitalization, extraordinary cash dividend, stock dividend,
stock split or other change in corporate structure affecting the Common Stock,
the number of shares of Common Stock of the Corporation subject to this Option
and the price per share of such shares shall be equitably and proportionately
adjusted by the Committee in accordance with the Plan.

9.         Change in Control. Upon a Change in Control, as defined in the Plan,
the shares subject to the Option granted hereunder not previously exercisable
and vested shall become fully exercisable and vested.

10.       No Rights Until Exercise. The Colleague shall have no rights hereunder
as a stockholder with respect to any shares subject to this Option until the
date of the issuance of a stock certificate to him or her for such shares upon
due exercise of this Option.

11.       Confidentiality, Non-solicitation and Non-Compete. It is the interest
of all Colleagues to protect and preserve the assets of the Corporation. In this
regard, in consideration for granting this Option and as conditions of
Colleagues' ability to exercise this Option, Colleague acknowledges and agrees
that:

(a)       Confidentiality. In the course of Colleague's employment, Colleague
will have access to trade secrets and other confidential information of the
Corporation and its clients. Accordingly, Colleague agrees that, without the
prior written consent of the Corporation, Colleague will not, other than in the
normal conduct of the Corporation's business affairs, divulge, furnish, publish
or use for personal benefit or for the direct or indirect benefit of any other
person or business entity, whether or not for monetary gain, any trade secrets
or confidential or proprietary information of the Corporation or its clients,
including without limitation, any information relating to any business methods,
marketing and business plans, financial data, systems, customers, suppliers,
policies, procedures, techniques or research developed for the benefit of the
Corporation or its clients. Proprietary information includes, but is not limited
to, information developed by the Colleague for the Corporation while employed by
the Corporation. The obligations of the Colleague under this paragraph will
continue after the Colleague has left the employment of the Corporation.
Colleague agrees that upon leaving the employment of the Corporation, Colleague
will return to the Corporation all property and

 

--------------------------------------------------------------------------------



confidential information in the Colleague's possession and agrees not to copy or
otherwise record in any way such information.

(b)       Non-Solicitation. While employed by the Corporation and for a period
of two years thereafter, Colleague shall not, upon Colleague's own behalf or on
behalf of any other person or entity, directly or indirectly,

- hire or solicit to leave the employ of the Corporation any person employed by
or under contract as an independent contractor to the Corporation; or

- contact, solicit, entice away, or divert any disease management business from
any person or entity who is a client or with whom the Corporation was engaged in
discussions as a potential client within one year prior to the date of
termination of Colleague.

(c)       Non-Compete. While employed by Corporation and continuing during the
period while any amounts are being paid to Colleague and for a period of 18
months thereafter, Colleague will not own or be employed by or assist anyone
else in the conduct of any business (i) which is in competition with any
business conducted by the Corporation or (ii) which Colleague knows the
Corporation was actively evaluating for possible entry, in either case in the
United States or in any other jurisdiction in which the Corporation is engaged
in business or has been engaged in business during Colleague’s employment by the
Corporation, or in such jurisdictions where Colleague knows the Corporation is
actively pursuing business opportunities at the time of Colleague’s termination
of employment with the Corporation; provided that ownership of five percent (5%)
or less of the voting stock of any public corporation shall not constitute a
violation hereof.

In the event Colleague breaches any provisions of this Section 11, this Option
shall immediately expire and may not be exercised, and the Corporation shall be
entitled to seek other appropriate remedies it may have available to limit its
damages from such breach.

12.       Amendment. Subject to the restrictions contained in the Plan, the
Committee may amend the terms of this Option, prospectively or retroactively,
but, subject to Section 8 above, no such amendment shall impair the rights of
the Colleague hereunder without the Colleague's consent.

13.       No Right to Continued Employment. The grant of the Option shall not be
construed as giving Colleague the right to be retained in the employ of the
Corporation, and the Corporation may at any time dismiss Colleague from
employment, free from any liability or any claim under the Plan.

14.       Notices. All notices required to be given under this Option shall be
deemed to be received if delivered or mailed as provided for herein, to the
parties at the following addresses, or to such other address as either party may
provide in writing from time to time.

 

 

--------------------------------------------------------------------------------



 

To the Corporation:

 

Healthways, Inc.

3841 Green Hills Village Drive

Nashville, Tennessee 37215

 

 

 

To the Colleague:

(Colleague name and address)

 

 

 

 

 

                

15.       Severability. If any provision of this Agreement is, or becomes, or is
deemed to be invalid, illegal, or unenforceable in any jurisdiction or as to any
person or the award of the Option, or would disqualify the Plan or the Option
under any laws deemed applicable by the Committee, such provision shall be
construed or deemed amended to conform to the applicable laws, or if it cannot
be construed or deemed amended without, in the determination of the Committee,
materially altering the intent of the Plan or the Option, such provision shall
be stricken as to such jurisdiction, person or Option, and the remainder of the
Plan and Option shall remain in full force and effect.

16.       Governing Law. The validity, construction and effect of this Agreement
shall be determined in accordance with the laws of the State of Delaware without
giving effect to conflicts of laws principles.

17.       Resolution of Disputes. Any dispute or disagreement which may arise
under, or as a result of, or in any way related to, the interpretation,
construction or application of this Agreement shall be determined by the
Committee. Any determination made hereunder shall be final, binding and
conclusive on the Colleague and the Corporation for all purposes.

18.       Successors in Interest. This Agreement shall inure to the benefit of
and be binding upon any successor to the Corporation. This Agreement shall inure
to the benefit of the Colleague’s legal representative and permitted assignees.
All obligations imposed upon the Colleague and all rights granted to the
Corporation under this Agreement shall be binding upon the Colleague 's heirs,
executors, administrators, successors and assignees.

 

[remainder of page intentionally left blank; signature page follows]

 

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have caused the Stock Option Agreement to be
duly executed as of the day and year first above written.

 

 

 

 

 

HEALTHWAYS, INC.:

 

 

 

 

/s/ Ben R. Leedle, Jr.

 

 

 

 

Name: Ben R. Leedle, Jr.

 

 

 

 

Title: President & CEO

 

 

 

 

 

 

 

 

 

COLLEAGUE:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 